 




EXHIBIT 10.1




EMPLOYEE AGREEMENT AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on April 8, 2019 by
and between Lightwave Logic, Inc., a Nevada Corporation (the “Company”) and
Michael S. Lebby, PhD (“Employee”).  




1.

This Agreement amends that certain Employee Agreement dated March 20, 2017, as
amended from time to time, made and entered into by the parties hereto (the
“Employee Agreement”). Capitalized terms herein have the same meaning as used in
the Employee Agreement, unless otherwise noted.




2.

Effective April 8, 2019, the Termination Date described in paragraph 1.2 shall
be extend to April 30, 2021.




3.

Effective May 1, 2019, paragraph 4.1 of Article Four is deleted in its entirety
and replaced with the following:




4.1.  Base Compensation.  For all services rendered by Employee under this
Employee Agreement, the Company agrees to pay Employee the rate of $278,250 per
year ($23,187.50 per month), which shall be payable to Employee not less
frequently than monthly, or as is consistent with the Company’s practice for its
other employees.  




4.

Effective May 1, 2019, the following paragraph 4.4 shall be added to Article
Four:




4.4. Bonus Compensation.  Employee shall be eligible to receive bonus
compensation to be determined by the Board of Directors from time to time in
their sole discretion.




5.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

 

LIGHTWAVE LOGIC, INC.:

 

 

 

 

 

 

 

 

 

 

By:

/s/ James S. Marcelli

(Witness signature)

 

 

James S. Marcelli, President

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Michael S. Lebby

(Witness signature)

 

Michael S. Lebby






